People v Campbell (2017 NY Slip Op 07965)





People v Campbell


2017 NY Slip Op 07965


Decided on November 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2017

Richter, J.P., Mazzarelli, Kahn, Moulton, JJ.


3350N/13 4958 67N/14 4957

[*1]The People of the State of New York,	 Respondent,
vEarl Campbell, Defendant-Appellant.


Marianne Karas, Thornwood, for appellant.
Earl Campbell, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Bierer of counsel), for respondent.

Judgments, Supreme Court, New York County (Bonnie Wittner, J.), rendered May 21, 2015, convicting defendant, upon his pleas of guilty, of criminal sale of a firearm in the first and second degrees and conspiracy in the fourth degree, and sentencing him to an aggregate term of 16 years, unanimously affirmed.
Defendant's challenges to the validity of his plea do not come within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]), and we decline to review these unpreserved claims in the interest of justice. As an alternative holding, we find that the record as a whole establishes that the plea was knowingly, intelligently and voluntarily made. Defendant's challenges to the form and content of the plea colloquy are without merit (see e.g. People v Rivera, 112 AD3d 626 [1st Dept 2014], lv denied 24 NY3d 964 [2014]).
We perceive no basis for reducing the sentence.
We have considered and rejected defendant's pro se claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 14, 2017
CLERK